Lahtinen, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered February 23, 2009, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In full satisfaction of a six-count indictment, defendant pleaded guilty to the crime of robbery in the second degree. He was sentenced pursuant to the plea agreement to a term of imprisonment of six years, to be followed by five years of post-release supervision. Defendant now appeals.
We affirm. Clearly, “a knowing, intelligent and voluntary guilty plea requires that a defendant be informed as to the full extent of the exposure he [or she] faces upon sentencing, and, specifically, that a period of postrelease supervision would be included in any sentence that was to be imposed” (People v Tausinger, 55 AD3d 956, 957 [2008]; see People v Catu, 4 NY3d 242, 245 [2005]). Here, County Court informed defendant during the plea hearing that, in exchange for his guilty plea, he would be sentenced to no more than seven years in prison to be followed by five years of postrelease supervision. County Court further ensured that defendant had discussed the plea agreement with counsel and understood its terms. Under these circumstances, we conclude that defendant was made “aware of the postrelease supervision component of [his] sentence in order to knowingly, voluntarily and intelligently choose among alternative courses of action” (People v Catu, 4 NY3d at 245; see People v Cullen, 62 AD3d 1155, 1157 [2009], lv denied 13 NY3d 795 [2009]).
Mercure, J.P., Spain, Rose and Stein, JJ., concur. Ordered that the judgment is affirmed.